Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 28, 2016

The Court of Appeals hereby passes the following order:

A16A1974. LEON HEARD v. GEORGIA DEPARTMENT OF HUMAN
    RESOURCES, ex. rel., LEON A. BANKS et al.

      The Georgia Department of Human Resources filed a motion for contempt
against Leon Heard, alleging he failed to pay child support. The trial court found
Heard in contempt. Heard subsequently filed a motion to vacate and set aside the
child support order, which the trial court denied. Heard then filed this direct appeal.
We, however, lack jurisdiction.
      First, a case that "involves collection of child support [monies] . . . is a
domestic relations matter" within the meaning of OCGA § 5-6-35 (a) (2). Collins v.
Davis, 318 Ga. App. 265, 266-267 (1) (733 SE2d 798) (2012) (punctuation and
citation omitted). Appeals in such matters must be taken by application for
discretionary appeal, and Heard’s failure to follow the appropriate appellate
procedure deprives us of jurisdiction to consider this direct appeal. See id. at 267-268
(1); Fitzgerald v. Department of Human Resources, 231 Ga. App. 129, 129-130 (497
SE2d 659) (1998). In addition, an appeal from the denial of a motion to set aside on
grounds authorized under OCGA § 9-11-60 (d) must be taken by application for
discretionary appeal. See OCGA § 5-6-35 (a) (8).
      Because Heard failed to follow the required procedure, this direct appeal is
hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     07/28/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.